WASHINGTON, PITTMAN & McKEEVER, LLC CERTIFIED PUBLIC ACCOUNTANTS AND MANAGEMENT CONSULTANTS 819 South Wabash Avenue Ph. (312) 786-0330 Suite 600 Fax (312)786-0323 Chicago, Illinois60605 www.wpmck.com INDEPENDENT AUDITOR'S REPORT To the Board of Directors and Shareholders of AAA Industries, Inc. and Subsidiaries We have audited the accompanying consolidated balance sheets of AAA Industries, Inc. and Subsidiaries (an Illinois corporation) as of December 31, 2006 and 2005, and the related consolidated statements of income, changes in the shareholders' equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of AAA Industries, Inc. and Subsidiaries as ofDecember 31, 2006 and 2005, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ WASHINGTON, PITTMAN & McKEEVER, LLC WASHINGTON, PITTMAN & McKEEVER, LLC Chicago, Illinois April 10, 2007 3 AAA INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 2006 Restated 2005 ASSETS Current Assets Cash $ 1,148,718 $ 488,484 Accounts receivable, net of allowance for doubtful accounts of $764,215 and $158,517 9,497,240 4,351,855 Inventory 11,461,715 4,725,533 Prepaid expenses 156,037 50,567 Security Deposit 29,381 28,936 Due from employees 10,968 19,325 Total Current Assets 22,304,059 9,664,700 Property and equipment, net of accumulated depreciation of $12,679,058 and $10,709,956 22,511,074 18,773,226 Other Assets Loan issue cost, net of accumulated amortization of $21,433 and $18,754 18,754 21,433 Goodwill 601,838 601,838 Deposit on Building 100,000 - Total Other Assets 720,592 623,271 TOTAL ASSETS $ 45,535,725 $ 29,061,197 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ 5,321,816 $ 2,763,857 Notes payable 7,898,167 4,203,063 Current portion of capital lease obligation 168,932 50,454 Current portion of auto loan payable 25,704 24,309 Other current liabilities 254,496 120,428 Total Current Liabilities 13,669,115 7,162,111 Long-Term Liabilities Notes payable, less current portion 12,637,325 11,740,741 Capital lease obligation, less current portion 1,190,863 86,882 Auto loan payable, less current portion 40,910 66,614 Total Long-Term Liabilities 13,869,098 11,894,237 Total Liabilities 27,538,213 19,056,348 Shareholders' Equity Capital stock (No par value; 20,000 shares authorized; 14,196 and 13,218 issued and 13,546 and 12,568 outstanding in 2006 and 2005 respectively) 1,777,076 1,298,604 Less: Treasury stock (650 common shares at cost) (233,184 ) (233,184 ) Retained earnings 16,453,620 8,939,429 Total Shareholders' Equity 17,997,512 10,004,849 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 45,535,725 $ 29,061,197 See accompanying Notes to Consolidated Financial Statements. 4 AAA INDUSTRIES. INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 2006 Restated 2005 REVENUES Net sales $ 48,607,398 $ 25,216,923 Cost of Goods Sold 32,074,022 17,935,220 Gross Profit 16,533,376 7,281,703 OPERATING EXPENSES Office salaries 1,205,915 1,083,711 Professional fees 154,229 200,017 Payroll taxes 103,461 86,214 Coporate expenses 2,085,044 1,372,154 Office supplies and expenses 99,779 43,660 Repairs and maintenance 31,598 12,215 Utilities and telephone 43,023 44,921 Insurance expenses 60,075 75,822 Freight out 6,989 7,329 Scavenger service 428,928 178,981 Depreciation and amortization 110,932 557,329 Bad debts 585,806 90,479 Other operating expenses 369,867 177,522 Total Operating Expenses 5,285,646 3,930,354 Operating Income 11,247,730 3,351,349 OTHER INCOME AND (EXPENSES) Tax refund 5,000 40,043 Rental income - 36,162 Loss on disposal of asset - (4,316 ) Other non-operating expenses - (255,982 ) Interest expenses (1,119,018 ) (789,141 ) Total Other Income and (Expenses) (1,114,018 ) (973,234 ) INCOME BEFORE STATE REPLACEMENT TAX 10,133,712 2,378,115 State replacement tax (219,521 ) (46,019 ) NET INCOME $ 9,914,191 $ 2,332,096 See accompanying Notes to Consolidated Financial Statements. 5 AAA INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31. 2006 Restated 2005 OPERATING ACTIVITIES: Net Income $ 9,914,191 $ 2,332,096 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 1,969,121 2,367,038 Bad debts provision 585,806 90,479 Loss on disposal of assets - 4,316 (Increase)/decrease in: Accounts receivable (5,751,083 ) (1,301,084 ) Prepaid expenses (105,470 ) 137,505 Security deposits (445 ) - Inventory (6,736,182 ) (1,510,193 ) Deposit on building (100,000 ) - Due from employees 8,357 10,526 Increase/(decrease) in: Accounts payable 2,557,959 1,657,308 Other current liabilities 134,068 26,468 Net Cash Provided by Operating Activities 2,476,322 3,814,459 INVESTING ACTIVITIES: Purchase of property and equipment (4,335,045 ) (3,505,097 ) Proceeds from disposal of property and equipment - 400 Goodwill - (601,838 ) Decrease in notes receivable and investment - 1,000 Net Cash Used by Investing Activities (4,335,045 ) (4,105,535 ) FINANCING ACTIVITIES: Proceeds from loans 6,352,073 3,390,000 Principal payment on loans (1,760,405 ) (1,740,634 ) Payment on lease obligations (126,873 ) (59,788 ) Payment on auto loan (24,310 ) (19,353 ) Issuance of common shares 478,472 - Distribution to shareholders (2,400,000 ) (1,400,000 ) Net Cash Provided by Financing Activities 2,518,957 170,225 Increase/(decrease) in Cash 660,234 (120,851 ) Cash, Beginning of Year 488,484 609,335 CASH, END OF YEAR $ 1,148,718 $ 488,484 SUPPLEMENTAL DISCLOSURES Cash paid for: Interest expense $ 1,119,018 $ 789,141 State replacement taxes $ 219,521 $ 46,019 See accompanying Notes to Consolidated Financial Statements. 6 AAA INDUSTRIES. INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2006 AND NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operations AAA Galvanizing, Inc. was incorporated in Illinois on January 7, 1993. The Company's business is coating oxide free iron or steel with a thin high quality layer of zinc, by a well-established process called hot dip galvanizing. This process protects the surface against corrosion, thus extending the product life and resulting in minimal maintenance costs. On June 29, 2002, AAA Galvanizing, Inc. changed its corporate name to AAA Industries, Inc. ("AAA or the "Company"). On July 3, 2002, under a Bill of Sale and Assignment Agreement, the operating assets and liabilities of AAA were transferred to AAA Galvanizing of Joliet, Inc. ("Joliet"), a new company that was incorporated on July 2, 2002. After such transfer, AAA became a holding company having Joliet, AAA Galvanizing of Dixon, Inc. ("Dixon"), AAA Galvanizing of Hamilton, Indiana, Inc. ("Hamilton"), AAA Galvanizing of Peoria, Inc. ("Peoria"), and AAA Quality Galvanizing, Inc. ("Oklahoma") as its wholly-owned subsidiaries. Dixon was incorporated in Illinois on August 4, 1998. Hamilton was incorporated in Indiana on February 12, 2001 and commenced its operations in April 2002. Peoria was incorporated in
